This action was brought by the appellee, L. 0. Nor-wood, a married woman, against the appellant, the South Side Savings Bank, to recover damages for the *699alleged, conversion by the defendant of 50 shares of stock in the Birmingham Building & Loan Company, which was owned by the plaintiff.
The cause was tried by the court without the intervention of a jury, and upon hearing all the evidence, the court rendered judgment for the plaintiff. The defendant moved the court to grant a new trial. This motion was overruled, and the defendant duly excepted. The defendant appeals, and assigns as error the rendition of judgment for the plaintiff, and the overruling of the defendant's motion for a new trial.
The court on appeal is unable to conclude that the judgment of the trial court was plainly erroneous, and therefore the judgment is affirmed on the authority of Woodrow v. Hawving, 105 Ala. 247.
Opinion by
Haralson, J.